LORD, Senior Judge,
concurring.
While I agree with the result in this case and support in its entirety the opinion of the court which concludes that Judge Avellino was in error when he refused to abide by an order of one judge of this court, I am compelled to state that I am of the opinion that the remarks attributed to Judge Avellino have no place in this opinion.
Such remarks admittedly were not of record. It is of course, axiomatic that this Court does not consider matters not in the record. The fact that the two lawyers agree that the remarks were made does not impress me as adding anything. Judge Avelli-no has not had any opportunity to admit or deny such remarks and it is simply unfair to make them part of an opinion.
To my mind, this is a case where Judge Avellino was in error when he concluded that a “solitary judge of the Commonwealth Court” had no “right” to reverse his ruling. It is true that the ruling of a single judge of this court is of no precedential value in other cases and consequently is not published, but that does not mean that a ruling by a single judge of this court in a particular case does not have to be followed by a Common Pleas *617Court judge in that particular case. The ruling does have to be followed.
I also agree with the majority that another judge should be assigned but not for the reasons stated in the majority opinion. I am convinced that Judge Avellino has a fixed idea that he has no jurisdiction. He showed that opinion when he sua sponte transferred this case to the Commonwealth Court. He then demonstrated how fixed it was when he refused to abide by an order of this court. These rulings indicate sufficient bias so that the case should be reassigned.
Of course, nothing in this concurring opinion should be taken as approval of the alleged remarks or a ruling on the credibility of the lawyers. That is not our function.